DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 10 are allowed because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “the transceiver and the processor configured to store a STA information table in a memory of the AP, wherein the STA information table comprises a set of STAs, wherein each STA from the set of STAs are either currently associated with the AP or were previously associated with the AP, wherein the STA information table includes a last association timestamp and MAC address for each STA of the set of STAs; the transceiver and the processor configured to remove any STA from the set of STAs who's last association timestamp is greater than a predetermined time threshold to generate an updated STA information table ”, in combination of rest of claim limitations of claims 1 and 10.
Dependent claims 2-9, 11-18 are allowed based on the same reasons as noted for claims 1 and 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461